        Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 1 of 31




 1   JEFFREY H. WOOD
     Acting Assistant Attorney General
 2   Environment and Natural Resources Division
     DEBORAH A. GITIN (CABN 284947)
 3   Senior Counsel
 4   Environmental Enforcement Section
     Environment and Natural Resources Division
 5   U.S. Department of Justice
     301 Howard Street, Suite 1050
 6   San Francisco, California 94105
     Telephone: (415) 744-6488
 7   Facsimile: (415) 744-6476
     Email: Deborah.Gitin@usdoj.gov
 8
 9   ALEX G. TSE (CABN 152348)
     United States Attorney
10   SARA WINSLOW (DCBN 457643)
     Chief, Civil Division
11   MICHELLE LO (NYBN 4325163)
     Assistant United States Attorney
12
     450 Golden Gate Avenue, Box 36055
13   San Francisco, California 94102-3495
     Telephone: (415) 436-7180
14   Facsimile: (415) 436-6748
     Email: Michelle.Lo@usdoj.gov
15
     Attorneys for the United States of America
16   (additional counsel on following page)
17
                                  UNITED STATES DISTRICT COURT
18                              NORTHERN DISTRICT OF CALIFORNIA
19
       UNITED STATES OF AMERICA,
20
                                                                             Civ. No. _________________
          and
21
22     THE STATE OF MISSISSIPPI,
                                                                             COMPLAINT
23                   Plaintiffs,
24
          v.
25
       CHEVRON U.S.A. INC.,
26
                     Defendant.
27
28

                                                                    1
                                                             COMPLAINT
                         United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
        Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 2 of 31




 1   GRETCHEN L. ZMITROVICH (MSBN 101470)
     Senior Attorney
 2   Office of Pollution Control
     Mississippi Department of Environmental Quality
 3
     P.O. Box 2261
 4   Jackson, MS 39225-2261
     Telephone: (601) 961-5050
 5   Facsimile: (601) 961-5674
     Email: gzmitrovich@mdeq.ms.gov
 6
     Attorney for the State of Mississippi
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                   2
                                                            COMPLAINT
                        United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
        Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 3 of 31




 1          Plaintiff, the United States of America (“United States”), by the authority of the Attorney
 2   General, through its undersigned attorneys, and at the request of the Administrator of the United
 3   States Environmental Protection Agency (“EPA”), and Plaintiff, the State of Mississippi, acting
 4   through the Mississippi Commission on Environmental Quality and the Mississippi Department
 5   of Environmental Quality (collectively, “the MDEQ”), hereby file this Complaint and allege the
 6   following:
 7                                     I.    PRELIMINARY STATEMENT
 8          1.       This is a civil action for penalties and injunctive relief brought pursuant to Section
 9   113(b)(2) of the Clean Air Act (“CAA”), 42 U.S.C. § 7413(b)(2); Section 325 of the Emergency
10   Planning and Community Right-to-Know Act (“EPCRA”), 42 U.S.C. § 11045; and Section
11   109(c) of the Comprehensive Environmental Response, Compensation and Liability Act
12   (“CERCLA”), 42 U.S.C. § 9609(c), against Defendant, Chevron U.S.A. Inc. (“Defendant” or
13   “Chevron”).
14
            2.       The United States alleges violations of Section 112(r)(7) of the CAA, 42 U.S.C.
15
     § 7412(r)(7), at four petroleum refineries owned and/or operated by Chevron in Richmond,
16
     California (“Richmond Refinery”), El Segundo, California (“El Segundo Refinery”), North Salt
17
     Lake City, Utah (“Salt Lake City Refinery”), and Pascagoula, Mississippi (“Pascagoula
18
     Refinery”), and at an additional petroleum refinery formerly owned and/or operated by Chevron
19
     in Kapolei, Hawaii (“Kapolei Refinery”). (The refineries listed in the previous sentence are
20
     collectively referred to hereinafter as “the Refineries.”) The MDEQ alleges CAA Section
21
     112(r)(7) violations at the Pascagoula Refinery, pursuant to the MDEQ’s authority under
22
     Mississippi Air and Water Pollution Control Law, Miss. Code Ann. § 49-17-1, et seq.
23
            3.       The United States alleges violations of Section 112(r)(1) of the CAA, 42 U.S.C.
24
     § 7412(r)(1), at the Richmond Refinery and the Pascagoula Refinery.
25
            4.       The United States alleges violations of the emergency release notification
26
     requirements of Section 103 of CERCLA, 42 U.S.C. § 9603, at the Richmond Refinery.
27
28

                                                                    3
                                                             COMPLAINT
                         United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
         Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 4 of 31




 1           5.       The United States alleges violations of Section 304 of EPCRA, 42 U.S.C.

 2   § 11004, at the Richmond Refinery.

 3       II. JURISDICTION, VENUE, INTRADISTRICT ASSIGNMENT, AND NOTICE

 4           6.       Jurisdiction: This court has jurisdiction over the subject matter of this action

 5   pursuant to Section 113(b) of the CAA, 42 U.S.C. § 7413(b); Section 109(c) of CERCLA, 42

 6   U.S.C. § 9609(c); Section 325(b)(3) of EPCRA, 42 U.S.C. § 11045(b)(3); and 28 U.S.C. §§ 1331,

 7   1345 and 1355. This court has supplemental jurisdiction over the claims brought by the MDEQ

 8   pursuant to 28 U.S.C. § 1367 and Miss. Code Ann. §§ 49-17-17 and 49-17-29.

 9           7.       Venue: Venue is proper in this judicial district pursuant to Section 113(b) of the

10   CAA, 42 U.S.C. § 7413(b); Section 113(b) of CERCLA, 42 U.S.C. § 9613(b); Section 325(c)(4)

11   of EPCRA, 42 U.S.C. § 11045(c)(4); and 28 U.S.C. §§ 1391(b), 1391(c), 1391(d), and 1395(a),

12   because Defendant’s headquarters is located in this judicial district and some of the violations

13   alleged occurred at Defendant’s facilities located within this judicial district.

14           8.       Intradistrict Assignment: The Richmond Refinery is located in the City of

15   Richmond, Contra Costa County. Defendant Chevron’s corporate headquarters is located in San

16   Ramon, Contra Costa County. Civil Local Rule 3-2(d) for the Northern District of California

17   provides for assignment to the San Francisco Division or the Oakland Division.

18           9.       Notice to States: The United States has notified the States of California, Hawaii,

19   Mississippi, and Utah of the commencement of this action pursuant to Section 113(b) of the CAA,

20   42 U.S.C. § 7413(b).

21                                                      III. PARTIES

22            10.     Plaintiffs are the United States of America, acting at the request of the EPA, an

23   agency of the United States; and the MDEQ (collectively referred to as “Plaintiffs”).

24            11.     Defendant Chevron is a corporation that has its headquarters in San Ramon,

25   California, and does business in this judicial district.

26
27
28
                                                                     4
                                                              COMPLAINT
                          United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
        Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 5 of 31




 1           12.     Defendant is a "person" within the meaning of Section 302(e) of the CAA, 42

 2   U.S.C. § 7602(e); Section 101(21) of CERCLA, 42 U.S.C. § 9601(21); and Section 329(7) of

 3   EPCRA, 42 U.S.C. § 11049(7).

 4           13.     Defendant is an owner and/or operator of the Richmond Refinery, El Segundo

 5   Refinery, Salt Lake City Refinery, and Pascagoula Refinery, and Defendant was until

 6   approximately November 1, 2016, an owner and/or operator of the Kapolei Refinery, within the

 7   meaning of Section 112(a)(9) of the CAA, 42 U.S.C. § 7412(a)(9).

 8                    IV. STATUTORY AND REGULATORY FRAMEWORK

 9                  Clean Air Act (CAA)

10           14.     In 1990, Congress added Section 112(r) to the Clean Air Act, see Pub. L. 101-549

11   (Nov. 15, 1990) (42 U.S.C. § 9412), in response to a 1984 catastrophic release of an extremely

12   hazardous substance in Bhopal, India that killed more than 3,400 people, caused over 200,000 to

13   suffer injuries, and caused damage to crops and livestock. S. Rep. No. 101-228 (Dec. 20, 1989),

14   reprinted in 1990 U.S.C.C.A.N. 3385, 3519.

15           15.     Congress’ intent in enacting Section 112(r) of the CAA, 42 U.S.C. § 7412(r), was

16   to prevent and minimize the consequences of accidental releases of substances that may cause

17   death, injury, or property damage. S. Rep. No. 101-228 (Dec. 20, 1989), reprinted in 1990

18   U.S.C.C.A.N. 3385, 3528-29.

19           16.     Section 112(r)(1) of the CAA, 42 U.S.C. § 7412(r)(1), includes a “General Duty

20   Clause” that places the responsibility to design and maintain a safe facility on the owner or

21   operator of the facility.
22           17.     The General Duty Clause applies to owners and operators of stationary sources

23   that produce, process, handle, or store specific hazardous substances. In pertinent part, Section

24   112(r)(1) provides:

25           It shall be the objective of the regulations and programs authorized under this
             subsection to prevent the accidental release and to minimize the consequences of
26           any such release of any substance listed pursuant to paragraph (3) or any other
             extremely hazardous substance. The owners and operators of stationary sources
27
             producing, processing, handling or storing such substances have a general duty in
28
                                                                      5
                                                               COMPLAINT
                           United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
        Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 6 of 31



              the same manner and to the same extent as Section 654 of Title 29 [29 U.S.C.
 1            § 654] to identify hazards which may result from such releases using appropriate
 2            hazard assessment techniques, to design and maintain a safe facility taking such
              steps as are necessary to prevent releases, and to minimize the consequences of
 3            accidental releases which do occur.
 4   42 U.S.C. § 7412(r)(1) (hereinafter “General Duty Clause”).

 5            18.    Section 112(r)(7) of the CAA, 42 U.S.C. § 7412(r)(7), authorizes EPA to

 6   promulgate release prevention, detection, and correction requirements to prevent accidental

 7   releases of “regulated substances,” and requires a prompt emergency response to any such

 8   releases in order to protect human health and the environment. On June 20, 1996 (61 Fed. Reg.

 9   31668), EPA promulgated regulations to implement Section 112(r)(7), codified at 40 C.F.R. Part

10   68 and known as the Risk Management Program regulations (“RMP Regulations”), which apply

11   to the owners and operators of stationary sources that have more than a threshold quantity of a

12   regulated substance in a “process.” See 40 C.F.R. § 68.10.

13            19.    Section 112(r)(2)(B) of the CAA, 42 U.S.C. § 7412(r)(2)(B), defines “regulated

14   substance” as a substance listed by EPA under Section 112(r)(3) of the CAA, 42 U.S.C.

15   § 7412(r)(3); the listed substances are those “which, in the case of an accidental release, are

16   known to cause or may reasonably be anticipated to cause death, injury, or serious adverse

17   effects to human health or the environment,” id. Pursuant to Section 112(r)(3), 42 U.S.C.

18   § 7412(r)(3), EPA promulgated a list of “regulated substances.” See 40 C.F.R. § 68.130.

19            20.    Section 112(r)(2)(C) of the CAA, 42 U.S.C. § 7412(r)(2)(C), defines a “stationary

20   source” as any buildings, structures, equipment, installations or substance emitting stationary

21   activities which belong to the same industrial group, are located on one or more contiguous

22   properties, are under the control of the same person, and from which an accidental release may

23   occur.

24            21.    Section 112(r)(2)(A), 42 U.S.C. § 7412(r)(2)(A), defines “accidental release” as

25   an unanticipated emission of a regulated substance or other extremely hazardous substance into

26   the ambient air from a stationary source.

27
28
                                                                    6
                                                             COMPLAINT
                         United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
        Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 7 of 31




 1          22.     40 C.F.R. § 68.3 defines “owner or operator” as “any person who owns, leases,

 2   operates, controls, or supervises a stationary source.”

 3          23.     40 C.F.R. § 68.3 defines “process” to mean “any activity involving a regulated

 4   substance including any use, storage, manufacturing, handling, or on-site movement of such

 5   substances, or any combination of these activities.” “Covered process” means “a process that

 6   has a regulated substance present in more than a threshold quantity as determined under [40

 7   C.F.R.] § 68.115.”

 8          24.     The regulations at 40 C.F.R. Part 68 separate covered processes into three

 9   categories, designated as Program 1, Program 2, and Program 3, and set forth specific
10   requirements for owners and operators of stationary sources with processes that fall within the

11   respective programs.

12          25.     Pursuant to 40 C.F.R. § 68.10(d), a covered process is subject to Program 3

13   requirements if it does not meet one or more of the Program 1 eligibility requirements set forth in

14   40 C.F.R. § 68.10(b) and it is either (1) listed in one of the specific North American Industry

15   Classification System codes found in 40 C.F.R. § 68.10(d)(1); or (2) is subject to the United
16   States Occupational Safety and Health Administration (“OSHA") process safety management

17   standard set forth in 29 C.F.R. § 1910.119.

18          26.     Pursuant to 40 C.F.R. §§ 68.12(a) & (d), the owner or operator of a stationary

19   source with a process subject to Program 3 prevention requirements must undertake certain tasks,

20   including but not limited to:

21                  a.      Submitting a Risk Management Plan, as provided in 40 C.F.R. §§ 68.150 –
22   68.185;

23                  b.      Establishing and implementing a management system, as provided in 40

24   C.F.R. § 68.15;

25                  c.      Conducting a hazard assessment to assess a worst-case release scenario, as

26   provided in 40 C.F.R. §§ 68.20-68.42;

27
28
                                                                     7
                                                              COMPLAINT
                          United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
        Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 8 of 31




 1                  d.     Implementing the Program 3 prevention requirements provided in 40 C.F.R.

 2   §§ 68.65-68.87, including safety information, hazard analysis, operating procedures, training,

 3   mechanical integrity, management of change, pre-startup review, compliance audits, incident

 4   investigation, employee participation, hot work permits, and rules governing contractors;

 5                  e.     Establishing and implementing an emergency response program as provided

 6   in 40 C.F.R. §§ 68.90-68.95; and

 7                  f.     Submitting as part of its RMP Plan the data on prevention program

 8   elements for Program 3 processes as provided in 40 C.F.R. § 68.175.

 9          27.     Pursuant to Section 113(b) of the CAA, 42 U.S.C. § 7413(b), the United States
10   may commence a civil action against any person that is the owner or operator of a covered

11   source, to obtain civil penalties and a permanent or temporary injunction, whenever such person

12   violated or is violating any requirement or prohibition of the CAA, including the requirements of

13   Section 112(r)(1), 42 U.S.C. § 7412(r)(1); and Section 112(r)(7), 42 U.S.C. § 7412(r)(7), and its

14   implementing regulations, including 40 C.F.R. Part 68.

15          28.     Section 113(b) of the CAA, 42 U.S.C. § 7413(b), as modified by the Debt
16   Collection Improvements Act of 1996, 31 U.S.C. § 3701, and as implemented by the Civil

17   Monetary Penalties Inflation Rule, 40 C.F.R. Part 19, establishes maximum civil penalties for

18   violations of the CAA. Pursuant to Section 113(b) of the CAA, 42 U.S.C. § 7413(b), and 40

19   C.F.R. § 19.4, Defendant is liable for an assessment of civil penalties of up to $37,500 per day,

20   per violation, for each violation of Section 112(r)(1) and for each violation of Section 112(r)(7)

21   of the CAA that occurred after January 12, 2009 but no later than November 2, 2015, and
22   $97,229 per day, per violation, for each violation that occurred after November 2, 2015.
23                  Mississippi Regulations Promulgated Pursuant to CAA § 112(r)(7) Delegated
                    Program
24
            29.     Section 112(l) of the CAA and 40 C.F.R. Part 63, Subpart E authorize EPA to
25
     approve state rules and programs to be implemented and enforced in place of certain CAA
26
     requirements, including the Risk Management Program set forth at 40 C.F.R. Part 68. EPA
27
28
                                                                    8
                                                             COMPLAINT
                         United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
        Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 9 of 31




 1   promulgated 40 C.F.R. Part 63, Subpart E on November 26, 1993 (58 Fed. Reg. 62262) and

 2   subsequently amended these regulations on September 14, 2000 (65 Fed. Reg. 55810).

 3           30.     On May 22, 1998, the State of Mississippi incorporated by reference the federal

 4   RMP Regulations. The State of Mississippi is, accordingly, a state that has been delegated

 5   concurrent authority, together with EPA, to enforce the RMP Regulations; these RMP

 6   Regulations are codified in the Mississippi Air and Water Pollution Control Law, Miss. Code

 7   Ann. § 49-17-1, et seq. The implementing regulations are set forth in 11 Miss. Admin. Code Pt.

 8   2, R. 8.2.

 9                   Emergency Planning and Community Right-to-Know Act (EPCRA) and
                     Comprehensive Environmental Response, Compensation and Liability Act
10                   (CERCLA)
11           31.     Section 304 of EPCRA, 42 U.S.C. § 11004, and the regulations set forth at 40
12   C.F.R. § 355.40 require the owner or operator of a facility at which a hazardous chemical is
13   produced, used, or stored to notify certain government authorities when there is a release equal to
14   or greater than the reportable quantity of any EPCRA extremely hazardous substance or of any
15   hazardous substance listed under CERCLA.
16           32.     Specifically, Section 304(b) of EPCRA requires that the owner and operator
17   immediately notify the State Emergency Response Commission (“SERC”) of any State likely to
18   be affected by the release, and the emergency coordinator for the Local Emergency Planning
19   Committee (“LEPC”) for any area likely to be affected by the release.
20           33.     Section 103(a) of CERCLA states that “[a]ny person in charge of . . . an onshore
21   facility shall, as soon as he has knowledge of any release . . . of a hazardous substance . . . in
22   quantities equal to or greater than those determined pursuant to [Section 102 of CERCLA],
23   immediately notify the National Response Center.” 42 U.S.C. § 9603(a).
24           34.     Section 109(c) of CERCLA provides:
25           The President may bring an action in the United States district court for the
             appropriate district to assess and collect a penalty of not more than $25,000 per
26           day for each day during which the violation (or failure or refusal) continues in the
27           case of . . . (1) A violation of the notice requirements of section 9603(a) or
             9603(b) of this title . . . . In the case of a second or subsequent violation (or failure
28
                                                                    9
                                                             COMPLAINT
                         United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
       Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 10 of 31



            or refusal), the amount of such penalty may be not more than $75,000 for each
 1          day during which the violation (or failure or refusal) continues.
 2
     42 U.S.C. § 9609(c).
 3
            35.     Section 325(b)(3) of EPCRA, 42 U.S.C. § 11045(b)(3), and Section 109 of
 4
     CERCLA, 42 U.S.C. § 9609, as modified by the Debt Collection Improvements Act of 1996, 31
 5
     U.S.C. § 3701, and as implemented by the Civil Monetary Penalties Inflation Rule, 40 C.F.R.
 6
     Part 19, establish maximum civil penalties for violations of the reporting requirements of Section
 7
     304 of EPCRA and Section 103 of CERCLA. Pursuant to these authorities, Defendant is liable
 8
     for an assessment of civil penalties of up to $37,500 per day, per violation, for each violation of
 9
     Section 304 of EPCRA, 42 U.S.C. § 11004, and for each violation of Section 103(a) of
10
     CERCLA, 42 U.S.C. § 9603(a), that occurred after January 12, 2009 but not later than November
11
     2, 2015.
12
                                       V.      DEFENDANT’S FACILITIES
13
            36.     At all times relevant to this action, Defendant has been and continues to be the
14
     “owner” and/or “operator” of the following facilities within the meaning of Section 112(a)(9) of
15
     the CAA, 42 U.S.C. § 7412(a)(9):
16
                    Richmond Refinery
17                  841 Chevron Way
18                  Richmond, California

19                  El Segundo Refinery
                    324 West El Segundo Blvd.
20                  El Segundo, California
21
                    Pascagoula Refinery
22                  250 Industrial Road
                    Pascagoula, Mississippi
23
                    Salt Lake City Refinery
24
                    2351 North 1100 West
25                  Salt Lake City, Utah

26
27
28
                                                                   10
                                                             COMPLAINT
                         United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
       Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 11 of 31




 1          37.     At all times relevant to this action up to and until approximately November 1,

 2   2016, Defendant was the owner and/or operator of the following facility within the meaning of

 3   Section 112(a)(9) of the CAA, 42 U.S.C. § 7412(a)(9):

 4                  Kapolei Refinery
                    91-480 Malakole
 5                  Kapolei, Hawaii
 6          38.     At all times relevant to this action, each of the Refineries was a “stationary
 7   source” within the meaning of Section 112(r)(2)(C) of the CAA, 42 U.S.C. § 7412(r)(2)(C).
 8   Upon information and belief, the facilities listed in Paragraph 36 comprise the entirety of the
 9   refinery facilities currently owned and/or operated by Defendant in the United States.
10          39.     At all times relevant to this action, each of the Refineries was subject to the
11   General Duty Clause of Section 112(r)(1) because each is a “stationary source” that produced,
12   processed, handled, and/or stored one or more regulated substances listed under Section
13   112(r)(3) of the CAA, 42 U.S.C. § 7412(r)(3).
14          40.     At all times relevant to this action, each of the Refineries produced, processed,
15   handled, and/or stored one or more regulated substances listed under Section 112(r)(3) of the
16   CAA, 42 U.S.C. § 7412(r)(3), above the thresholds set forth in 40 C.F.R. § 68.10, and used these
17   substances in a “process” as defined by 40 C.F.R. § 68.3.
18          41.     The Refineries, and/or certain processes within each of the Refineries, are each
19   subject to RMP Regulations applicable to “Program 3” facilities within the meaning of 40 C.F.R.
20   §§ 68.10(d) and 68.12(d).
21          42.     The Richmond Refinery is a “facility” within the meaning of Section 101(9) of
22   CERCLA, 42 U.S.C. § 9601(9), and therefore also a “facility” within the meaning of Section 304
23   of EPCRA, 42 U.S.C. § 11004.
24          43.     At all times relevant to this action, Defendant has been and continues to be the
25   “person in charge” of the Richmond Refinery within the meaning of Section 103(a) of CERCLA,
26   42 U.S.C. § 9603(a), and its implementing regulations found at 40 C.F.R. § 302.6.
27
28
                                                                  11
                                                            COMPLAINT
                        United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
       Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 12 of 31




 1          44.     At all times relevant to this action, Defendant has been and continues to be an

 2   “owner or operator” of the Richmond Refinery within the meaning of Section 304 of EPCRA, 42

 3   U.S.C. § 11004, and its implementing regulations found at 40 C.F.R. § 355.33.

 4                                     VI. GENERAL ALLEGATIONS

 5          45.     On August 2, 2012, there was a release of 838 pounds of hydrogen sulfide from

 6   the Richmond Refinery. Hydrogen sulfide is a listed hazardous substance with a reportable

 7   quantity of 100 pounds. 40 C.F.R. § 302.4.

 8          46.     Chevron was aware of the release described in Paragraph 45 at the time of the

 9   release. At least seven hours passed after the release before Chevron notified the National

10   Response Center, the LEPC, or the SERC.

11          47.     On August 6, 2012, there was a loss-of-containment incident and fire at the 4

12   Crude Unit of the Richmond Refinery. The incident involved a release of one or more regulated

13   substances listed in 40 C.F.R. § 68.130, Table 1 (regulated toxic substances) and/or Table 3

14   (regulated flammable substances). Following the incident, employees were evacuated from the

15   area, the Richmond community was instructed to shelter in place, and over 15,000 nearby

16   residents sought medical assistance.

17          48.     Following the incident described in Paragraph 47, EPA began an investigation of

18   Defendant’s implementation of Section 112(r) of the CAA, Section 103 of CERCLA, and

19   Sections 302 through 312 of EPCRA at the Richmond Refinery. This investigation included but

20   was not limited to an inspection of the Richmond Refinery between August 2012 and June 2013.

21          49.     Based on the investigation described in Paragraph 48, EPA issued sixty-four (64)
22   Findings of Violation against the Richmond Refinery.

23          50.     EPA subsequently expanded its investigation to the El Segundo Refinery, Kapolei

24   Refinery, Pascagoula Refinery, and Salt Lake City Refinery; this investigation included, but was

25   not limited to, inspections of the El Segundo Refinery in November 2013, of the Kapolei

26   Refinery in April 2014, of the Pascagoula Refinery in September 2014, and of the Salt Lake City

27
28
                                                                  12
                                                            COMPLAINT
                        United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
       Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 13 of 31




 1   Refinery in June 2013. The MDEQ also participated in the September 2014 inspection of the

 2   Pascagoula Refinery.

 3          51.     On January 13, 2013, a pressure detonation occurred in the air pollution control

 4   device associated with the Fluid Catalytic Cracking (“FCC”) Unit at the El Segundo Refinery,

 5   which caused an emergency shutdown of the El Segundo Refinery and significant flaring,

 6   leading to the release of one or more regulated substances listed in 40 C.F.R. § 68.130, Table 1

 7   (regulated toxic substances) and/or Table 3 (regulated flammable substances).

 8          52.     On November 15, 2013, an explosion and fire occurred at the Plant 80 Reformate

 9   Splitter Unit located at the Pascagoula Refinery during the lighting of the F-8007 fired heater.
10   That explosion and fire led to the death of an employee at the Pascagoula Refinery. The

11   explosion involved a release of reformate, a flammable mixture containing 1-butene, pentane,

12   isopentane, ethane, propane, isobutane, 2-methylpropene, hydrogen, and methane, all of which

13   are regulated flammable substances listed in 40 C.F.R. § 68.130, Table 3. Flame heights reached

14   as high as 150 feet.

15          53.     Based on the investigation described in Paragraph 50, EPA issued twenty-four
16   (24) Potential Findings against the El Segundo Refinery; thirty (30) Potential Findings against

17   the Kapolei Refinery; five (5) Notices of Potential Violations against the Pascagoula Refinery;

18   and eleven (11) Notice of Inspection Findings and two (2) Areas of Concern against the Salt

19   Lake City Refinery.

20                                             FIRST CLAIM FOR RELIEF

21                Failure to Comply with the Requirements of the General Duty Clause
                        of Section 112(r)(1) of the CAA at the Richmond Refinery
22
            54.     Paragraphs 1 through 53 are incorporated herein by reference.
23
            55.     Pursuant to Section 112(r)(1) of the CAA, 42 U.S.C. § 7412(r)(1), Defendant is
24
     required “to identify hazards which may result from [accidental] releases [of regulated
25
     substances] using appropriate hazard assessment techniques, to design and maintain a safe
26
     facility taking such steps as are necessary to prevent releases, and to minimize the consequences
27
     of accidental releases which do occur.”
28
                                                                      13
                                                                COMPLAINT
                            United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
       Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 14 of 31




 1          56.     The following process units within the Richmond Refinery, as described in

 2   Chevron’s Risk Management Plan for the Richmond Refinery, are collectively referred to below

 3   as the “Richmond GDC Units”: the Diesel Hydro Treater (referred to in the Risk Management

 4   Plan, and hereinafter referred to in this Complaint, by the abbreviation “DHT”), the TKN

 5   Hydrocracker Unit/Isomax Plant (“TKN/ISO”), the Pen Hex Isomerization Unit (“PenHex Iso”),

 6   and the Heavy Neutral Hydrocracker (“HNC”).

 7          57.     At the Richmond Refinery, Chevron has promulgated a set of management

 8   directives known as “Refinery Instructions.” At all times relevant to this Complaint, Refinery

 9   Instructions were Chevron’s primary method of setting and communicating expectations for the
10   process safety program elements at a refinery.

11          58.     As identified in the inspections of August 9, 2012 through June 2013, and, upon

12   information and belief, continuing for a period of time thereafter, Defendant failed to design and

13   maintain a safe facility at the Richmond GDC Units by taking such steps as necessary to prevent

14   accidental releases of regulated substances, including but not limited to the following failures:

15                  a.      Failure to adequately develop and implement operating instructions and
16   procedures at the DHT and the TKN/ISO;

17                  b.     Failure to adequately implement management of change process at the

18   TKN/ISO and the PenHex Iso; and

19                  c.     Failure to adequately implement positive materials identification and

20   verification of the materials being used in piping at the HNC, which failure resulted in loss of

21   containment and a fire at Furnace F-1550 at the Richmond Refinery on November 2, 2011.
22          59.     Feasible means existed by which Defendant could have addressed the issues set

23   forth in Paragraph 58 above, and maintained a safe facility at the Richmond GDC Units. Such

24   feasible means are described in the Richmond Refinery’s own relevant Refinery Instructions.

25          60.     Each instance of a failure by Defendant to design or maintain a safe facility at the

26   Richmond GDC Units constitutes a violation of the General Duty Clause of Section 112(r)(1) of

27   the CAA, 42 U.S.C. § 7412(r)(1).

28
                                                                   14
                                                             COMPLAINT
                         United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
       Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 15 of 31




 1          61.     Pursuant to Section 113(b) of the CAA, 42 U.S.C. § 7413(b), and 40 C.F.R.

 2   § 19.4, Defendant is liable for injunctive relief and assessment of civil penalties of up to $37,500

 3   per day, per violation, for each violation of Section 112(r)(1) of the CAA at the Richmond

 4   Refinery that occurred after January 12, 2009 but no later than November 2, 2015, and $97,229

 5   per day, per violation, for each such violation that occurred after November 2, 2015.

 6                                         SECOND CLAIM FOR RELIEF

 7                   Failure to Adequately Implement a Risk Management Program as
                  Required by Applicable RMP Regulations, 40 C.F.R. Part 68, at the
 8                                      Richmond Refinery
 9          62.     Paragraphs 1 through 61 are incorporated herein by reference.
10          63.     The Richmond Refinery’s 4 Crude Unit is subject to the requirements of Section
11   112(r) of the Clean Air Act, 42 U.S.C. § 7412(r), and the RMP Regulations promulgated
12   thereunder at 40 C.F.R. Part 68, and specifically those regulations applicable to Program 3
13   processes, as admitted in Defendant’s Risk Management Plan.
14          64.     As identified in the inspections of August 9, 2012 through June 2013, and, upon
15   information and belief, continuing for a period of time thereafter, Defendant failed to timely and
16   adequately comply with the following RMP Regulations for the 4 Crude Unit at the Richmond
17   Refinery:
18                  a.       Failure to establish and implement an appropriate Management System to
19   oversee implementation of a Risk Management Program, as required by 40 C.F.R. §§ 68.12-15;
20                  b.       Failure to ensure the accuracy of process safety information, as required
21   by 40 C.F.R. § 68.65;
22                  c.       Failure to conduct adequate process hazard analysis, as required by 40
23   C.F.R. § 68.67;
24                  d.       Failure to establish and implement adequate operating procedures, as
25   required by 40 C.F.R. § 68.69;
26                  e.       Failure to implement adequate employee training, as required by 40 C.F.R.
27   § 68.71;
28
                                                                   15
                                                             COMPLAINT
                         United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
       Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 16 of 31




 1                   f.       Failure to establish and implement adequate procedures to ensure

 2   mechanical integrity, as required by 40 C.F.R. § 68.73;

 3                   g.       Failure to establish and implement adequate management of change

 4   procedures, as required by 40 C.F.R. § 68.75;

 5                   h.       Failure to properly document an appropriate response to each of the

 6   findings of compliance audits, as required by 40 C.F.R. § 68.79(d);

 7                   i.       Failure to ensure that findings and recommendations of incident

 8   investigations had been adequately addressed and implemented, as required by 40 C.F.R. §

 9   68.81(e); and
10                   j.       Failure to establish and implement an adequate emergency response

11   program, in violation of 40 C.F.R. § 68.95(a).

12          65.      Each instance of a failure by Defendant at the Richmond Refinery’s 4 Crude Unit

13   to comply with the RMP Regulations, 40 C.F.R. Part 68, as set forth in Paragraph 64.a.-64.j.

14   above, constitutes a violation of Section 112(r)(7) of the CAA.

15          66.      Pursuant to Section 113(b) of the CAA, 42 U.S.C. § 7413(b), and 40 C.F.R.
16   § 19.4, Defendant is liable for injunctive relief and assessment of civil penalties of up to $37,500

17   per day, per violation, for each violation of Section 112(r)(7) of the CAA at the Richmond

18   Refinery that occurred after January 12, 2009 but no later than November 2, 2015, and $97,229

19   per day, per violation, for each such violation that occurred after November 2, 2015.

20                                           THIRD CLAIM FOR RELIEF

21        Failure to Make a Timely Notification of Release of a Hazardous Substance at the
                     Richmond Refinery as Required by Section 103 of CERCLA
22
            67.      Paragraphs 1 through 53 are hereby incorporated by reference.
23
            68.      Hydrogen sulfide is a listed hazardous substance with a reportable quantity of 100
24
     pounds. 40 C.F.R. § 302.4.
25
            69.      The release of hydrogen sulfide from the Richmond Refinery on August 2, 2012,
26
     as described in Paragraph 45, was above the reportable quantity.
27
28
                                                                    16
                                                              COMPLAINT
                          United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
       Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 17 of 31




 1          70.      Chevron was aware of this release at the time of the release. However, Chevron

 2   failed to notify the National Response Center for over seven hours after the release, in violation

 3   of Section 103(a) of CERCLA, 42 U.S.C. § 9603(a), and 40 C.F.R. § 302.6.

 4          71.      Section 109(c) of CERCLA provides:
 5          The President may bring an action in the United States district court for the
            appropriate district to assess and collect a penalty of not more than $25,000 per
 6          day for each day during which the violation (or failure or refusal) continues in the
            case of . . . (1) A violation of the notice requirements of section 9603(a) or (b) of
 7
            this title . . . . In the case of a second or subsequent violation (or failure or
 8          refusal), the amount of such penalty may be not more than $75,000 for each day
            during which the violation (or failure or refusal) continues.
 9
10          42 U.S.C. § 9609(c).

11          72.      Under the Debt Collection Improvements Act of 1996, 31 U.S.C. § 3701, as

12   implemented by the Civil Monetary Penalties Inflation Rule, 40 C.F.R. Part 19, the $25,000

13   penalty has been increased to $37,500 a day for violations occurring after January 12, 2009 but

14   not later than November 2, 2015.

15          73.      Defendant is liable for a penalty for $37,500 for its failure to timely notify the

16   National Response Center on August 2, 2012, of the release of a hazardous substance above the

17   reportable quantity at the Richmond Refinery.

18                                        FOURTH CLAIM FOR RELIEF

19        Failure to Make a Timely Notification of Release of a Hazardous Substance at the
                     Richmond Refinery as Required by Section 304 of EPCRA
20
            74.      Paragraphs 1 through 53 and Paragraphs 67 through 73 are hereby incorporated
21
     by reference.
22
            75.      For Richmond, California, the SERC is the California Governor’s Office of
23
     Emergency Services, and the LEPC emergency coordinator is the Contra Costa County Fire
24
     Department.
25
            76.      Hydrogen sulfide is a listed hazardous substance with a reportable quantity of 100
26
     pounds. 40 C.F.R. § 302.4.
27
28
                                                                   17
                                                             COMPLAINT
                         United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
       Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 18 of 31




 1          77.      The release of hydrogen sulfide from the Richmond Refinery on August 2, 2012,

 2   as described in Paragraph 45, was above the reportable quantity.

 3          78.      Chevron was aware of this release at the time of the release. However, Chevron

 4   failed to notify the LEPC or SERC for over seven hours after the release, in violation of Section

 5   304 of EPCRA, 42 U.S.C. § 11004, and 40 C.F.R. § 355.33.

 6          79.      Section 325(b)(3) of EPCRA provides, in pertinent part:

 7          The Administrator may bring an action in the United States District court for the
            appropriate district to assess and collect a penalty of not more than $25,000 per
 8          day for each day during which the violation continues in the case of a violation of
            the requirements of section 11004 of this title.
 9
10          42 U.S.C. § 11045(b)(3).

11
            80.      Under the Debt Collection Improvements Act of 1996, 31 U.S.C. § 3701, as
12
     implemented by the Civil Monetary Penalties Inflation Rule, 40 C.F.R. Part 19, the $25,000
13
     penalty has been increased to $37,500 a day for violations occurring after January 12, 2009 but
14
     not later than November 2, 2015.
15
            81.      Defendant is liable for a penalty of $37,500 for its failure to timely notify the
16
     LEPC on August 2, 2012, and for a penalty of $37,500 for its failure to timely notify the SERC
17
     on August 2, 2012, of the release of a hazardous substance above the reportable quantity at the
18
     Richmond Refinery.
19
                                            FIFTH CLAIM FOR RELIEF
20
                      Failure to Adequately Implement a Risk Management Program as
21                Required by Applicable RMP Regulations, 40 C.F.R. Part 68, at the El
                                          Segundo Refinery
22
            82.      Paragraphs 1 through 53 are incorporated herein by reference.
23
            83.      At the El Segundo Refinery, twenty-three (23) processes, including among them
24
     three (3) processes within the FCC Unit (the FCC Gas Recovery Section, the FCC Fractionation
25
     Section, and the FCC Gaso Stripping Section (collectively, “the FCC Processes”)) and the
26
     entirety of the #4 Crude Unit, as described in Chevron’s Risk Management Plan for the El
27
     Segundo Refinery, are subject to the requirements of Section 112(r) of the Clean Air Act, 42
28
                                                                   18
                                                             COMPLAINT
                         United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
       Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 19 of 31




 1   U.S.C. § 7412(r), and the RMP Regulations promulgated thereunder at 40 C.F.R. Part 68, and

 2   specifically those regulations applicable to Program 3 processes. Defendant’s Risk

 3   Management Plan for the El Segundo Refinery identifies and describes the #4 Crude Unit and

 4   the FCC Gas Recovery Section within the FCC as Program 3 processes. Defendant’s Risk

 5   Management Plan for the El Segundo Refinery incorrectly claims that the FCC Fractionation

 6   Section and the FCC Gaso Stripping Section are Program 1, even though they are interconnected

 7   with the FCC Gas Recovery Section.

 8          84.     As identified in the inspection of November 4 through 8, 2013, and, upon

 9   information and belief, continuing for a period of time thereafter, Defendant failed to timely and
10   adequately comply with the following RMP Regulations for the specified processes at the El

11   Segundo Refinery:

12                  a.       Failure to establish and implement an appropriate Management System to

13   oversee implementation of a Risk Management Program at the El Segundo Refinery, as required

14   by 40 C.F.R. §§ 68.12-15;

15                  b.       Failure to correctly identify that the FCC Fractionation Section and the
16   FCC Gaso Stripping Section, since they are interconnected with an admitted Program 3 process,

17   i.e., the FCC Gas Recovery Section, are Program 3 processes, as required by 40 C.F.R.

18   § 68.12(d);

19                  c.       Failure to ensure the accuracy of process safety information at the FCC

20   Processes and the #4 Crude Unit, as required by 40 C.F.R. § 68.65;

21                  d.       Failure to conduct adequate process hazard analysis at the FCC Processes,
22   as required by 40 C.F.R. § 68.67;

23                  e.       Failure to establish and implement adequate operating procedures at the

24   FCC Processes, as required by 40 C.F.R. § 68.69;

25                  f.       Failure to establish and implement adequate employee training at the FCC

26   Processes, as required by 40 C.F.R. § 68.71;

27
28
                                                                   19
                                                             COMPLAINT
                         United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
       Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 20 of 31




 1                  g.       Failure to establish and implement adequate procedures to ensure

 2   mechanical integrity at the FCC Processes and the #4 Crude Unit, as required by 40 C.F.R.

 3   § 68.73;

 4                  h.       Failure to establish and implement adequate management of change

 5   procedures at the FCC Processes, as required by 40 C.F.R. § 68.75;

 6                  i.       Failure to establish and implement adequate pre-startup procedures at the

 7   FCC Processes, as required by 40 C.F.R. § 68.77;

 8                  j.       Failure to establish and implement an adequate contractor management

 9   system at the FCC Processes, as required by 40 C.F.R. § 68.87;
10                  k.       Failure to make timely submissions of accurate refinery location data at

11   the El Segundo Refinery, as required by 40 C.F.R. § 68.150;

12                  l.       Failure to provide information required for each Program 3 process, as

13   required by 40 C.F.R. § 68.175; and

14                  m.       Failure to make required corrections to new accident history in the Risk

15   Management Plan within six (6) months of a reportable accidental release at the FCC Processes,
16   as required by 40 C.F.R. § 68.195(a).

17          85.     Each instance of a failure by Defendant at the El Segundo Refinery to comply

18   with the RMP Regulations, 40 C.F.R. Part 68, as set forth in Paragraph 84.a.-84.m. above,

19   constitutes a violation of Section 112(r)(7) of the CAA.

20          86.     Pursuant to Section 113(b) of the CAA, 42 U.S.C. § 7413(b), and 40 C.F.R.

21   § 19.4, Defendant is liable for injunctive relief and assessment of civil penalties of up to $37,500
22   per day, per violation, for each violation of Section 112(r)(7) of the CAA at the El Segundo

23   Refinery that occurred after January 12, 2009 but no later than November 2, 2015, and $97,229

24   per day, per violation, for each such violation that occurred after November 2, 2015.

25                                          SIXTH CLAIM FOR RELIEF

26                  Failure to Adequately Implement a Risk Management Program as
             Required by Applicable RMP Regulations, 40 C.F.R. Part 68, at the Kapolei
27                                          Refinery
28
                                                                   20
                                                             COMPLAINT
                         United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
       Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 21 of 31




 1          87.     Paragraphs 1 through 53 are incorporated herein by reference.

 2          88.     During the time Defendant owned and/or operated the Kapolei Refinery, seven (7)

 3   processes at the Kapolei Refinery, including among them the Crude Unit, the Fluidized Catalytic

 4   Crack, and the Alkylation Unit, as described in the Risk Management Plan for the Kapolei

 5   Refinery, were subject to the requirements of Section 112(r) of the Clean Air Act, 42 U.S.C.

 6   § 7412(r), and the RMP Regulations promulgated thereunder at 40 C.F.R. Part 68, and

 7   specifically those regulations applicable to Program 3 processes, as admitted in Defendant’s Risk

 8   Management Plan.

 9          89.     As identified in the inspection of April 14 through 17, 2014, and, upon
10   information and belief, continuing for a period of time thereafter during Defendant’s ownership

11   and/or operation of the Kapolei Refinery, Defendant failed to timely and adequately comply with

12   the following RMP Regulations for the specified processes at the Kapolei Refinery:

13                  a.       Failure to establish and implement an appropriate Management System to

14   oversee implementation of a Risk Management Program at the Kapolei Refinery, as required by

15   40 C.F.R. §§ 68.12-15;
16                  b.       Failure to ensure the accuracy of process safety information at the

17   Fluidized Catalytic Crack, as required by 40 C.F.R. § 68.65;

18                  c.       Failure to promptly document an appropriate response to each of the

19   findings of the process hazard analysis at the Fluidized Catalytic Crack, as required by 40 C.F.R.

20   § 68.67;

21                  d.       Failure to establish and implement adequate operating procedures at the
22   Fluidized Catalytic Crack, as required by 40 C.F.R. § 68.69;

23                  e.       Failure to establish and implement adequate procedures to ensure

24   mechanical integrity at the Kapolei Refinery, as required by 40 C.F.R. § 68.73;

25                  f.       Failure to establish and implement adequate management of change

26   procedures at the Fluidized Catalytic Crack and the Alkylation Unit, as required by 40 C.F.R.

27   § 68.75;

28
                                                                   21
                                                             COMPLAINT
                         United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
       Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 22 of 31




 1                  g.       Failure to establish and implement adequate pre-startup procedures at the

 2   Fluidized Catalytic Crack, as required by 40 C.F.R. § 68.77;

 3                  h.       Failure to adequately conduct compliance audits and to promptly

 4   document an appropriate response to each of the findings of the compliance audits at the Kapolei

 5   Refinery, as required by 40 C.F.R. § 68.79; and

 6                  i.       Failure to establish and implement an adequate emergency response

 7   program at the Kapolei Refinery, in violation of 40 C.F.R. § 68.95(a).

 8          90.     Each instance of a failure by Defendant at the Kapolei Refinery to comply with

 9   the RMP Regulations, 40 C.F.R. Part 68, as set forth in Paragraph 89.a.-89.i. above, constitutes a
10   violation of Section 112(r)(7) of the CAA.

11          91.     Pursuant to Section 113(b) of the CAA, 42 U.S.C. § 7413(b), and 40 C.F.R.

12   § 19.4, Defendant is liable for assessment of civil penalties of up to $37,500 per day, per

13   violation, for each violation of Section 112(r)(7) of the CAA that occurred at the Kapolei

14   Refinery after January 12, 2009 but no later than November 2, 2015, and $97,229 per day, per

15   violation, for each such violation that occurred after November 2, 2015.
16                                       SEVENTH CLAIM FOR RELIEF

17                Failure to Comply with the Requirements of the General Duty Clause
                       of Section 112(r)(1) of the CAA at the Pascagoula Refinery
18
            92.     Paragraphs 1 through 53 are incorporated herein by reference.
19
            93.     Pursuant to Section 112(r)(1) of the CAA, 42 U.S.C. § 7412(r)(1), Defendant is
20
     required “to identify hazards which may result from [accidental] releases [of regulated
21
     substances] using appropriate hazard assessment techniques, to design and maintain a safe
22
     facility taking such steps as are necessary to prevent releases, and to minimize the consequences
23
     of accidental releases which do occur.”
24
            94.     As identified in the inspection of September 8 through 11, 2014, and, upon
25
     information and belief, continuing for a period of time thereafter, Defendant failed to adequately
26
     identify, through the use of appropriate hazard assessment techniques, hazards at the Pascagoula
27
     Refinery that may result from accidental releases of regulated substances, including but not
28
                                                                   22
                                                             COMPLAINT
                         United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
       Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 23 of 31




 1   limited to the hazards associated with the use of fired heaters, such as fire and explosion, and

 2   more specifically, the hazard presented by the accumulation of combustibles within the fired

 3   heater firebox (also known as “bogging”), and did not address prior known instances of bogging

 4   for the F-8007 fired heater.

 5          95.     Feasible means existed by which Defendant could have eliminated or reduced

 6   each hazard listed in Paragraph 94 above, including but not limited to: by conducting an

 7   appropriate hazard assessment; by follow-up evaluation of bogging incidents that occurred prior

 8   to the November 15, 2013, explosion at the Pascagoula Refinery, which explosion resulted from

 9   a bogging incident; and by following recognized and generally accepted good engineering
10   practices.

11          96.     As identified in the inspection of September 8 through 11, 2014, and, upon

12   information and belief, continuing for a period of time thereafter, Defendant failed to design and

13   maintain a safe facility at the Pascagoula Refinery by taking such steps as necessary to prevent

14   accidental releases of regulated substances, including but not limited to the following failures:

15   failure to establish and implement adequate standard operating procedures for the fired heater
16   start-up process, including adequate warnings; failure to follow Chevron’s own employee

17   training guidelines for operators who work in the vicinity of fired heaters; and failure to establish

18   and implement adequate emergency response procedures, and specifically the failure to include

19   the risk of bogging incidents in its emergency response planning.

20          97.     Feasible means existed by which Defendant could have addressed the issues set

21   forth in Paragraph 96 above, and could have designed and maintained a safe facility at the
22   Pascagoula Refinery.

23          98.     Each instance of a failure by Defendant to adequately identify hazards at the

24   Pascagoula Refinery, and each instance of a failure by Defendant to design and/or maintain a

25   safe facility at the Pascagoula Refinery, constitutes a violation of the General Duty Clause of

26   Section 112(r)(1) of the CAA, 42 U.S.C. § 7412(r)(1).

27
28
                                                                   23
                                                             COMPLAINT
                         United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
       Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 24 of 31




 1            99.    Pursuant to Section 113(b) of the CAA, 42 U.S.C. § 7413(b), and 40 C.F.R.

 2   § 19.4, Defendant is liable for injunctive relief and assessment of civil penalties of up to $37,500

 3   per day, per violation, for each violation of Section 112(r)(1) of the CAA that occurred at the

 4   Pascagoula Refinery after January 12, 2009 but no later than November 2, 2015, and $97,229 per

 5   day, per violation, for each such violation that occurred after November 2, 2015.

 6                                          EIGHTH CLAIM FOR RELIEF

 7                    Failure to Adequately Implement a Risk Management Program as
               Required by Applicable RMP Regulations, 40 C.F.R. Part 68, Miss. Code
 8             Ann. § 49-17-29, and 11 Miss. Admin. Code Pt. 2, R. 8.2, at the Pascagoula
 9                                             Refinery
              100.   Paragraphs 1 through 53 and Paragraphs 92 through 99 are incorporated herein by
10
     reference.
11
              101.   Defendant is subject to the requirements of Section 112(r) of the Clean Air Act,
12
     42 U.S.C. § 7412(r), the RMP Regulations promulgated thereunder at 40 C.F.R. Part 68 and
13
     Miss. Code Ann. § 49-17-29, and specifically those regulations applicable to Program 3
14
     processes, and is subject to the RMP implementing regulations set forth at 11 Miss. Admin. Code
15
     Pt. 2, R.8.2, with respect to the Pascagoula Refinery, because it is the owner and/or operator of a
16
     stationary source that had more than a threshold quantity of a regulated substance in a process.
17
     The Risk Management Plan submitted by the Pascagoula Refinery identifies and describes
18
     several such processes.
19
              102.   As identified in the inspection of September 8 through 11, 2014, and, upon
20
     information and belief, continuing for a period of time thereafter, Defendant failed to timely and
21
     adequately comply with the following RMP Regulations for the relevant processes at the
22
     Pascagoula Refinery:
23
                     a.       Failure to ensure the accuracy of process safety information, by failing to
24
     include process and instrumentation diagrams for Blending Tank-field and Wastewater
25
     Treatment processes as required by 40 C.F.R. § 68.65(d)(1)(ii) and 11 Miss. Admin. Code Pt. 2,
26
     R.8.2;
27
28
                                                                    24
                                                              COMPLAINT
                          United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
       Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 25 of 31




 1                  b.       Failure to update and revalidate its process hazard analysis throughout the

 2   Pascagoula Refinery, as required by 40 C.F.R. § 68.67(f) and 11 Miss. Admin. Code Pt. 2, R.8.2;

 3   and

 4                  c.       Failure to submit an RMP for flares 1-6, as required by 40 C.F.R. § 68.150

 5   and 11 Miss. Admin. Code Pt. 2, R.8.2.

 6          103.    Each instance of a failure by Defendant at the Pascagoula Refinery to comply

 7   with the RMP Regulations, 40 C.F.R. Part 68, as set forth in Paragraph 102.a.-102.c. above,

 8   constitutes a violation of Section 112(r)(7) of the CAA.

 9          104.    Each instance of a failure by Defendant at the Pascagoula Refinery to comply
10   with the RMP implementing regulations, 11 Miss. Admin. Code Pt. 2, R.8.2, as set forth in

11   Paragraph 102.a.-102.c. above, constitutes a violation of Section 112(r)(7) of the CAA.

12          105.    Pursuant to Section 113(b) of the CAA, 42 U.S.C. § 7413(b), and 40 C.F.R.

13   § 19.4, Defendant is liable for injunctive relief and assessment of civil penalties of up to $37,500

14   per day, per violation, for each violation of Section 112(r)(7) of the CAA that occurred at the

15   Pascagoula Refinery after January 12, 2009 but no later than November 2, 2015, and $97,229 per
16   day, per violation, for each violation that occurred after November 2, 2015.

17          106.    Pursuant to Miss. Code Ann. § 49-17-43, Defendant is liable for injunctive relief

18   and assessment of civil penalties of up to $25,000 per day, per violation, for each violation of 11

19   Miss. Admin. Code Pt. 2, R. 8.2 at the Pascagoula Refinery.

20                                          NINTH CLAIM FOR RELIEF

21                  Failure to Adequately Implement a Risk Management Program as
               Required by Applicable RMP Regulations, 40 C.F.R. Part 68, at the Salt
22                                     Lake City Refinery
23          107.    Paragraphs 1 through 53 are incorporated herein by reference.
24          108.    Defendant is subject to the requirements of Section 112(r) of the Clean Air Act,
25   42 U.S.C. § 7412(r), and the RMP Regulations promulgated thereunder at 40 C.F.R. Part 68, and
26   specifically those regulations applicable to Program 3 processes, with respect to the Salt Lake
27   City Refinery, because it is the owner and/or operator of a stationary source that had more than a
28
                                                                   25
                                                             COMPLAINT
                         United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
       Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 26 of 31




 1   threshold quantity of a regulated substance in a process. The Risk Management Plan submitted

 2   by the Salt Lake City Refinery identifies and describes several such processes.

 3          109.    As identified in EPA’s inspection on June 24 through 27, 2013, and upon

 4   information and belief, continuing for a period of time thereafter, Defendant failed to timely and

 5   adequately comply with the following RMP Regulations for the relevant processes at the Salt

 6   Lake City Refinery:

 7                  a.       Failure to establish and implement an appropriate Management System to

 8   oversee implementation of a Risk Management Program at the Salt Lake City Refinery, as

 9   required by 40 C.F.R. §§ 68.12-15;
10                  b.       Failure to conduct adequate process hazard analysis, as required by 40

11   C.F.R. § 68.67, including but not limited to the failure to timely resolve and document process

12   hazard analysis recommendations and findings (40 C.F.R. § 68.67(e));

13                  c.       Failure to establish and implement adequate operating procedures, as

14   required by 40 C.F.R. § 68.69;

15                  d.       Failure to implement and/or document adequate employee training, as
16   required by 40 C.F.R. § 68.71;

17                  e.       Failure to establish and implement adequate procedures to ensure

18   mechanical integrity, and failure to document persons responsible for inspection and testing of

19   process equipment, as required by 40 C.F.R. § 68.73; and

20                  f.       Failure to establish and implement adequate management of change

21   procedures, as required by 40 C.F.R. § 68.75.
22          110.    Each instance of a failure by Defendant at the Salt Lake City Refinery to comply

23   with the RMP Regulations, 40 C.F.R. Part 68, as set forth in Paragraph 109.a.-109.f. above,

24   constitutes a violation of Section 112(r)(7) of the CAA.

25          111.    Pursuant to Section 113(b) of the CAA, 42 U.S.C. § 7413(b), and 40 C.F.R.

26   § 19.4, Defendant is liable for injunctive relief and assessment of civil penalties of up to $37,500

27   per day, per violation, for each violation of Section 112(r)(7) of the CAA that occurred at the

28
                                                                   26
                                                             COMPLAINT
                         United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
       Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 27 of 31




 1   Salt Lake City Refinery after January 12, 2009 but no later than November 2, 2015, and $97,229

 2   per day, per violation, for each such violation that occurred after November 2, 2015.

 3                                              PRAYER FOR RELIEF

 4   WHEREFORE, Plaintiff, the United States of America, respectfully requests that this Court

 5    A.    Order Defendant to immediately comply with the Clean Air Act statutory and regulatory

 6          requirements cited in this Complaint, pursuant to Section 113(b) of the CAA, 42 U.S.C.

 7          § 7413(b);

 8    B.    Assess civil penalties against Defendant not to exceed $37,500 per day, per violation, for

 9          each violation of Section 112(r)(1) of the CAA, 42 U.S.C. § 7412(r)(1), and the RMP

10          Regulations promulgated under Section 112(r)(7) of the CAA, 42 U.S.C. § 7412(r)(7),

11          and codified at 40 C.F.R. Part 68, occurring on or before November 2, 2015, and not to

12          exceed $97,229 per day, per violation, for each violation occurring after November 2,

13          2015;

14    C.    Assess a CERCLA civil penalty against Defendant not to exceed $37,500 for its failure to

15          timely notify the National Response Center on August 2, 2012, of a release of a

16          hazardous substance at the Richmond Refinery;

17    D.    Assess an EPCRA civil penalty against Defendant not to exceed $37,500 for its failure to

18          timely notify the LEPC on August 2, 2012, of a release of a hazardous substance at the

19          Richmond Refinery, and a civil penalty against Defendant not to exceed $37,500 for its

20          failure to timely notify the SERC on August 2, 2012, of a release of a hazardous

21          substance at the Richmond Refinery;

22    E.    Impose such injunctive relief on Defendant as may be appropriate to mitigate the effects

23          of Defendant’s violations, and prevent any future violations of same;

24    F.    Award the United States its costs and expenses incurred in this action; and

25    G.    Grant such other relief and further relief as this Court may deem appropriate.

26          Plaintiff, the MDEQ, joins in subparagraphs A., E., and G. of the United States’ prayer

27   for relief insofar as those subparagraphs concern the RMP violations alleged at the Pascagoula

28
                                                                   27
                                                             COMPLAINT
                         United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
        Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 28 of 31




 1    Refinery (Eighth Claim for Relied. The MDEQ also respectfully requests that this Court assess

 2    civil penalties against Defendant not to exceed $25,000 per day, per violation, for each violation

 3    of 11 Miss. Admin. Code Pt. 2, R. 8.2; and respectfully requests that this Court award the MDEQ

 4   its costs and expenses incurred in this action.

 5   Dated:(~'G~`' ~ ~ ~ , 2018                    Respectfully submitted,

 6
 7
                                                   J       Y      OOD
 8                                                 Acting Assistant Attorney General
                                                   Environment and Natural Resources Section
 9
                                                   ls/          O           - /     V /o
10                                                 DEB RAH A. GITIN (CAB         8 947)
11                                                 Senior Counsel
                                                   Environmental Enforcement Section
12                                                 Environment and Natural Resources Section
                                                   U.S. Department of Justice
13                                                 301 Howard Street, Suite 1050
                                                   San Francisco, CA 94105
14
                                                   Telephone: (415) 744-6488
15                                                 Facsimile: (415) 744-6476
                                                   Email: Deborah.Gitin@usdoj.gov
16
                                                   Attorneys for the United States of America
17

18

19

20

21

22

23

24

25

26

27

28
                                                                  28
                                                            COMPLAINT
                         United States ofAmerica and the State ofMississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
     Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 29 of 31




 1



 2
                                             ALEX G. TSE
                                             United States Attorney
 J
                                                    .71*                      ,g
 4
                                                    ^Ula
                                             MICHELLE LO (NYBN 4325t63)
 5
                                             Assistant United States Attorney
 6                                           450 Golden Gate Avenue, Box 36055
                                             San Francisco, Californ ia 9 41 02-3 49 5
 7                                           Telephone: (415) 436-7 180
                                             Facsimile: (415) 436-6148
 8
                                             Email : Michelle. Lo@usdoj. gov
 9

l0                                           Attorneys     for the United         States of America

11

t2
13

14

l5
t6
t7
18

r9

20

2t
22

23

24

25

26

27

28

                                                            29
                                                       COMPLAINT
                  Uniled States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
     Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 30 of 31




 1
 2                                                                                         /
                                             GRETCHEN L. ZMITROVICH (MSBN 101470)
 3                                           Senior Attorney
                                             Office of Pollution Control
 4                                           Mississippi Department of Environmental Quality
 5                                           P.O. Box 2261
                                             Jackson, MS 39225-2261
 6                                           Telephone: (601) 961-5050
                                             Facsimile: (601) 961-5674
 7                                           Email: gzmitrovich@mdeq.ms.gov
 8
                                             Attorney for the State of Mississippi
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                            30
                                                      COMPLAINT
                  United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
       Case 3:18-cv-06506-VC Document 1 Filed 10/24/18 Page 31 of 31




 1   OF COUNSEL FOR THE UNITED STATES OF AMERICA:
 2
 3   JOSHUA WIRTSCHAFTER
     Assistant Regional Counsel
 4   U.S. Environmental Protection Agency
     Region IX
 5   75 Hawthorne Street
 6   San Francisco, CA 94105

 7   ELLEN ROUCH
     Attorney-Adviser
 8   U.S. Environmental Protection Agency
     Region IV
 9
     61 Forsyth Street, S.W.
10   Atlanta, GA 30303

11   MARC WEINER
     Enforcement Attorney
12   U.S. Environmental Protection Agency
13   Region VIII
     1595 Wynkoop Street
14   Denver, CO 80202-1129
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                 31
                                                           COMPLAINT
                       United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.)
